COURT OF APPEALS OF VIRGINIA


              Present: Judges Fulton, Ortiz and Raphael
UNPUBLISHED


              Argued by videoconference


              TIMOTHY WAYNE CARR
                                                                            MEMORANDUM OPINION* BY
              v.      Record No. 0773-21-1                                  JUDGE STUART A. RAPHAEL
                                                                                AUGUST 23, 2022
              COMMONWEALTH OF VIRGINIA


                                 FROM THE CIRCUIT COURT OF THE CITY OF SUFFOLK
                                              L. Wayne Farmer, Judge

                               Andrew M. Sacks (Stanley E. Sacks; Sacks & Sacks, P.C., on
                               brief), for appellant.

                               Lauren C. Campbell, Assistant Attorney General (Jason S.
                               Miyares, Attorney General, on brief), for appellee.


                     After Timothy Wayne Carr broke into the home of his estranged wife and brutally

              attacked her, he was convicted of attempted capital murder, felony aggravated malicious

              wounding, armed burglary, possession of burglary tools, object sexual penetration, abduction

              with intent to defile, strangulation, and wounding another person in the commission of a felony.

              Claiming that the evidence was insufficient, Carr challenges all but the last of his convictions.

              To negate the element of malice required for attempted capital murder and aggravated malicious

              wounding, Carr says he acted only in the heat of passion. But the evidence sufficed to allow the

              factfinder to conclude that Carr’s actions were planned and premeditated, not spontaneous or

              without conscious reflection. Carr also argues that the armed-burglary and burglary-tools

              convictions should be set aside because he could not break into a home that he claims he shared




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
with his wife. But the evidence showed that Carr knew that he had no right to enter her house.

Finding these and Carr’s other arguments without merit, we affirm.

                                        BACKGROUND

       We recite the facts “in the ‘light most favorable’ to the Commonwealth, the prevailing

party in the trial court.” Hammer v. Commonwealth, 74 Va. App. 225, 231 (2022) (quoting

Commonwealth v. Cady, 300 Va. 325, 329 (2021)). In doing so, we “discard the evidence of the

accused in conflict with that of the Commonwealth, and regard as true all the credible evidence

favorable to the Commonwealth and all fair inferences to be drawn [from that evidence].” Ray v.

Commonwealth, 74 Va. App. 291, 307 (2022) (alteration in original) (quoting Bagley v.

Commonwealth, 73 Va. App. 1, 26 (2021)).

       Carr is Raquel Montrell Carr’s second husband. Raquel was previously married to

Stephen Harris, and they lived together in a house on Holbrook Arch in Suffolk. The property

was titled in Harris’s name. When Harris died from cancer, title passed to Raquel. After she

married Carr in 2015, Carr moved into the home, but his name was never added to the deed.

       Raquel’s marriage to Carr deteriorated, and the couple separated in 2018, about a year

before the attack at issue here. The couple anticipated divorcing. Carr was living with his

mother in Virginia Beach. In the fall of 2018, because Carr still had a key to the house, Raquel

changed the locks. In June 2019, Raquel asked Carr to stay away, telling him that he was “no

longer welcome” there and that “the marriage was over.” She blocked his calls on her cell phone

and blocked him from sending her emails. On July 1—two days before the attack—Raquel

installed a video-camera system for additional security.

       On the night of July 3, Carr parked his automobile around the corner from Raquel’s

house and snuck into her backyard. He carried a digital recording device that captured an audio

recording of what he did that night.
                                                 -2-
       Carr walked into the shed in Raquel’s backyard and removed a large pair of gardening

shears, gloves, and a ladder. Using the ladder, he climbed to the second floor of the house and

peered into her bathroom. He spied Raquel, wearing a bathrobe and texting on her cell phone.

Claiming that he saw her texting a picture of herself to someone he didn’t know, but whom he

believed to be a romantic interest, Carr became enraged. But as he tried to gain entry by cutting

through a window screen on the second floor, Carr fell off the ladder. He then tried to enter the

house through the ground floor.

       Finding all the doors locked, however, he broke through the back door, shears in hand.

Carr unplugged all but one of the security cameras, disarmed the alarm, and ripped the telephone

cord from the wall. He braced the back door with a chair.

       Carr then confronted and attacked Raquel over the course of the next hour. Beginning in

the upstairs bathroom, Carr pointed and swung the shears at Raquel and punched her in the face

with his fist. The blow broke her teeth and her palette. Carr then threw Raquel on the toilet,

demanding that she unlock her cell phone using its facial recognition feature. When she did not

comply, Carr dragged her by the hair around her bedroom, throwing her against the wall and

onto the bed. He then repeatedly jammed two fingers into her vagina.

       Hoping to get away, Raquel repeatedly begged Carr for some water. When he left to get

it, Raquel—now naked—frantically ran downstairs to the front door. She managed to unlock

only the top latch before Carr caught her. Carr put his hands around her neck and choked her as

she gasped, “I can’t breathe.” This part of the attack was captured on the one security camera

that Carr had not disabled.

       Raquel then attempted a second escape, running to the living room. But Carr caught up

to her again, lifted her off the floor by her neck, and choked her. Raquel lost consciousness.



                                                 -3-
        Forty-four minutes into the attack, as Raquel lay unconscious, Carr used his cell phone to

call one of his daughters, admitting that he had choked and severely injured Raquel. He said he

had punched her in the face and that she was throwing up blood. Carr then called his other

daughter. While Carr was speaking to her, Raquel started to regain consciousness. In the

background of Carr’s audio recording, Raquel can be heard pleading, “I need an ambulance,” “I

can’t breathe,” and “I’m hemorrhaging.” As Carr’s daughter pleaded with him to get ice and

start cleaning her up, Carr worried that there was “[b]lood all over the place.” He repeated that

he had “punched her in the face” and said that he had hit “her with something metal.”

        After speaking with both daughters, Carr finally called 911. He told the dispatcher that

Raquel was throwing up and bleeding profusely. At times he said she was not breathing. Raquel

can be heard crying out, “I’m drowning,” “Help me.” Carr told the dispatcher that he had caused

her injuries.

        When the police and emergency responders arrived, they arrested Carr and took Raquel

to the hospital. Carr was charged with aggravated malicious wounding, attempted capital

murder, armed burglary, possession of burglary tools, object sexual penetration, abduction with

intent to defile, strangulation, wounding another in the commission of a felony, entering property

with intent to damage (six counts), assault and battery on a family member, aggravated sexual

battery, damaging a phone line to prevent summoning law enforcement, and unlawful filming,

videotaping or photographing of another.

        At trial, Detective Ireland testified about his interviews with Carr on the night of the

attack. Carr admitted to attacking Raquel but denied any sexual violence. He also denied

threatening to kill her. He admitted that he took the shears and used the ladder to climb up to the

bathroom window, that he eventually broke through the back door, and that he confronted

Raquel in the bedroom. Carr admitted that he hit her, dragged her by her hair, threw her into the
                                                  -4-
wall, and choked her. He further admitted to hitting her multiple times—in the mouth, face, and

legs. Carr told Ireland that he had unplugged the security cameras and had propped a chair

against the back door. He knew that Raquel had changed the locks on the house, and he did not

have the code to access the security system.

       A sexual assault nurse examiner (SANE), Jennifer Knowlton, testified as an expert about

the results of her examination of Raquel on the night she was attacked. Raquel suffered physical

trauma to her face, head, and body. She had scratches, redness, and blood on her arms and chest;

bruising, redness, and abrasions on her legs; and abrasions, bruises, and lacerations on her hands

and fingers. Although much of Raquel’s face was already bandaged in gauze when Knowlton

arrived, the exposed portions showed bruising and scratches, dried blood, and swelling. Raquel

had also suffered puncture wounds from the shears. A twisted tooth dangled from her mouth.

       Because Raquel was so severely injured and unable to open her mouth, Knowlton could

conduct only a partial interview. But Raquel said that Carr had forcibly penetrated her vagina

with his fingers. Knowlton did not find genital injuries but testified that the lack of genital

trauma did not exclude the possibility of sexual abuse. She noted that, in most sexual-assault

cases, no physical injury is visible.

       Knowlton also testified to the short- and long-term impact of Raquel’s injuries. The

blunt-force trauma to Raquel’s face required oral surgery. Knowlton also expected that Raquel

would experience long-term cognitive impairments from the loss of oxygen to her brain caused

by the strangulation.

       At trial, Carr said that he was “totally responsible” for what he did. He admitted to

parking his car near a park, entering Raquel’s backyard through the gate, taking the ladder,

gloves, and shears from the shed, breaking through the back door, bringing the shears into the

house, hitting Raquel with a closed fist, and throwing her around the bedroom.
                                                  -5-
       Carr’s testimony contradicted some of his earlier statements to Detective Ireland and the

statements he had made over the phone to his daughter. He testified at trial that he hit Raquel

only once. He said at first that he did not recall choking her, but he then “own[ed] up to it.” He

said he choked her with his right hand because he had “lost it.” But he denied the sexual assault.

       After denying Carr’s motion to strike and renewed motion to strike, the trial court

convicted Carr of aggravated malicious wounding, attempted capital murder, armed burglary,

possession of burglary tools, object sexual penetration, abduction with intent to defile,

strangulation, and wounding another person in the commission of a felony.1 The court found

Raquel “incredibly credible” and Carr’s testimony “to be incredible.” After denying Carr’s

post-trial motions, the trial court sentenced him to 181 years’ imprisonment with 155 years

suspended, for an active sentence of twenty-six years.

                                           ANALYSIS

       Carr challenges the sufficiency of the evidence to support the convictions. “When

reviewing the sufficiency of the evidence, ‘[t]he judgment of the trial court is presumed correct

and will not be disturbed unless it is plainly wrong or without evidence to support it.’”

McGowan v. Commonwealth, 72 Va. App. 513, 521 (2020) (alteration in original) (quoting Smith

v. Commonwealth, 296 Va. 450, 460 (2018)).




       1
         The court acquitted Carr of the charge that he damaged a phone line to prevent
summoning law enforcement, finding “some evidence” in support but not enough to prove the
charge beyond a reasonable doubt. The nonconsensual-videotaping and aggravated-sexual-
battery charges were dismissed after Carr moved to strike at the end of the Commonwealth’s
evidence. The Commonwealth’s Attorney nolle prossed the six enter-with-intent-to-damage
charges and misdemeanor family-member-assault charges.
                                                 -6-
            A. The trial court did not err in finding malice (Assignments of Error 1 & 2).

        Carr claims that he should not have been convicted of aggravated malicious wounding or

attempted capital murder, both of which required proof of malice.2 He maintains that he became

enraged when he spied Raquel texting a picture of herself to someone else, losing control of his

actions. He argues that he acted only in the heat of passion, negating malice. We look to

homicide law to illuminate the element of malice for both convictions. See Barrett v.

Commonwealth, 231 Va. 102, 105 (1986) (“Because the mental-state elements of unlawful

wounding are the same as those of voluntary manslaughter, we will examine homicide law for a

resolution of this issue.”).

        “Malice and heat of passion are mutually exclusive; malice excludes passion, and passion

presupposes the absence of malice.” Id. at 106. Whether a person acted in the heat of passion or

with malice is generally a question for the trier of fact to decide. Dawkins v. Commonwealth,

186 Va. 55, 61, 63 (1947); Lynn v. Commonwealth, 27 Va. App. 336, 355 (1998), aff’d, 257 Va.

239 (1999).

        A person who acts under the “heat of passion” does so “on impulse without conscious

reflection.” Meade v. Commonwealth, 74 Va. App. 796, 814 (2022) (quoting Rhodes v.

Commonwealth, 41 Va. App. 195, 200 (2003)). “Heat of passion is determined by the nature and

degree of the provocation and may be founded upon rage, fear, or a combination of both.”

Barrett, 231 Va. at 106 (citations omitted). “To establish the heat of passion defense, an accused

must prove he committed the crime with ‘passion’ and upon ‘reasonable provocation.’” Caudill

v. Commonwealth, 27 Va. App. 81, 85 (1998) (quoting Canipe v. Commonwealth, 25 Va. App.


        2
          See Code §§ 18.2-31 (aggravated murder), 18.2-51.2 (aggravated malicious wounding).
While not listed as an element of aggravated murder in Code § 18.2-31, malice is “subsumed” in
that statute’s requirement of a “willful, deliberate, and premeditated killing.” See Winston v.
Commonwealth, 268 Va. 564, 601, 608 n.5 (2004).
                                                   -7-
629, 643 (1997)). “The provocation recognized by the law as sufficient to engender the heat of

passion . . . requires something more than mere personal insult, however grievous the insult be.”

McCoy v. Commonwealth, 133 Va. 731, 739 (1922). For instance, “words alone are not

sufficient to engender a reasonable provocation that incites passion and negates the presence of

malice.” Smith v. Commonwealth, 68 Va. App. 399, 412 (2018).

       By contrast, malice is “the doing of a wrongful act intentionally, or without just cause or

excuse, or as a result of ill will.” Watson-Scott v. Commonwealth, 298 Va. 251, 255-56 (2019)

(quoting Dawkins, 186 Va. at 61). Malice is said to “flow[] from any wicked and corrupt

motive, done with an evil mind and purpose and wrongful intention.” Id. at 256 (quoting Martin

v. Commonwealth, 184 Va. 1009, 1015 (1946)). Malice can be express or implied. Id. at

256-57; Williams v. Commonwealth, 64 Va. App. 240, 248-49, 251-52 (2015). “Express malice

is evidenced when ‘one person kills [or injures] another with a sedate, deliberate mind, and

formed design.’” Watson-Scott, 298 Va. at 256 (quoting Pugh v. Commonwealth, 223 Va. 663,

668 (1982)). “[I]mplied malice encapsulates ‘a species of reckless behavior so willful and

wanton, so heedless of foreseeable consequences, and so indifferent to the value of human life

that it supplies the element of malice.’” Id. (quoting Essex v. Commonwealth, 228 Va. 273, 288

(1984) (Poff, J., concurring in part and dissenting in part)).

       The facts support the trial court’s finding that Carr’s actions were done deliberately and

with a sedate mind. Id. Carr planned to go to Raquel’s house that night to see if she was

“cheating” on him. He borrowed his mother’s car and parked it nearby for easy access to the

backyard. He planned a break-in using gloves, garden shears, and a ladder that he took from the

shed. He planned to use the ladder to climb to the second floor to spy on Raquel, and he planned

to use the garden shears to break through the window screen. He brought a digital device with

him to record the events. Carr’s actions reflected “a considered plan” that required “both thought
                                                   -8-
and calculation.” Meade, 74 Va. App. at 815. The deliberate nature of his actions undermines

his argument that he acted only “on impulse without conscious reflection.” Id. at 814 (quoting

Rhodes, 41 Va. App. at 200).

       Indeed, after Carr fell off the ladder and broke into the house through the back door, he

then unplugged all but one of the security cameras, disarmed the alarm, and ripped the telephone

cord from the wall. He braced the back door with a chair. He then savagely attacked his

estranged wife for nearly an hour.

       Moments after the attack began, Carr told Raquel that he had “prayed on this s - - -.”

Later, as Raquel lay unconscious, he had the presence of mind to call his daughter, admitting that

he had “been contemplating on this s - - - all week.” He also told his daughter that he had

recently made her the beneficiary on his life insurance policy.

       The evidence thus supports a finding of malice based on Carr’s careful “thought and

calculation,” id. at 815, and “formed design,” Fletcher v. Commonwealth, 72 Va. App. 493, 507

(2020) (quoting Branch v. Commonwealth, 14 Va. App. 836, 841 (1992)). It shows that he did

not act on “impulse without conscious reflection,” Meade, 74 Va. App. at 814 (quoting Rhodes,

41 Va. App. at 200), thus undermining a heat-of-passion inference.

       The brutality and duration of Carr’s attack also supports malice. E.g., Watson-Scott, 298

Va. at 256 (behavior “so heedless of foreseeable consequences, and so indifferent to the value of

human life” (quoting Essex, 228 Va. at 288)); Ramos v. Commonwealth, 71 Va. App. 150, 162

(2019) (“[A]n assault with a bare fist may be attended with such circumstances of violence and

brutality that [malice] may be presumed.” (second alteration in original) (quoting Fletcher v.

Commonwealth, 209 Va. 636, 640 (1969))); Dawkins, 186 Va. at 62-63 (considering the

“violence and brutality of the attack” in its malice determination). Carr punched Raquel, broke

her teeth, hit her with garden shears, dragged her by her hair, choked her, and threw her against
                                                 -9-
the walls and furniture. The attack, which lasted nearly an hour, left Raquel’s blood smeared

throughout the house—on walls, floors, doorknobs, and her personal belongings. Carr

threatened her, “[Y]ou’re going to die tonight,” and said that when the police arrived he was

going to “chop [her] head off.”

       To be sure, Carr’s actions appear to have been motivated by anger, jealousy, and

vengeance. But malice includes “every unlawful and [unjustified] motive,” including “anger,

hatred and revenge.” Watson-Scott, 298 Va. at 256 (alteration in original) (quoting Martin, 184

Va. at 1015). Malice is also shown where the attack, as in this case, “was a completely

unprovoked, cruel, and vicious assault, deliberately and maliciously carried out under terrifying

conditions.” Shifflett v. Commonwealth, 221 Va. 191, 195 (1980).3

       In short, because the evidence amply supports the trial court’s finding that Carr acted

with malice, there is no error in the aggravated-malicious-wounding or attempted-capital-murder

convictions.

                      B. Carr cannot defeat the burglary charges by
               claiming that he broke into his own home (Assignments of Error 3 & 4).

       Carr argues that he should not have been convicted of armed burglary or possession of

burglary tools because he had a right to enter his own home.4 He cites Justus v. Commonwealth,




       3
          Having found the evidence sufficient to support malice, we do not reach Carr’s claim
that seeing his estranged wife sending a text to another person—Carr assumed it was a sexual
message, something Raquel denied—constituted “reasonable provocation” to fly into a rage,
beat, and strangle her. See Smith, 68 Va. App. at 412; see also McCoy, 133 Va. at 740 (“[M]ere
words or gestures, however insulting or irritating they may be by reason of their abusive,
contemptuous or indecent character, do not constitute adequate provocation in law for such
passion or heat of blood as will reduce an intentional homicide from murder to manslaughter.”
(quoting 21 Am. & Eng. Encyc. 179)).
       4
         On brief, Carr expressly disclaimed the portion of his assignment of error that claimed
the evidence was insufficient to establish his intent to enter the home to commit a felony.
                                                  - 10 -
274 Va. 143 (2007), where the Court said that “a person may not unlawfully break and enter a

home in which she has the right to occupy.” Id. at 155 (emphasis omitted).

        A person commits burglary when he “break[s] and enter[s] the dwelling house of another

in the nighttime with intent to commit a felony.” Code § 18.2-89 (emphasis added). The

reference to “dwelling house” carries forth the common law protection for “a place which human

beings regularly use for sleeping.” Turner v. Commonwealth, 33 Va. App. 88, 92 (2000)

(quoting Rash v. Commonwealth, 9 Va. App. 22, 26 (1989)). The offense remains “primarily an

offense against the security of [another’s] habitation.” Id. (alteration in original) (quoting Rash,

9 Va. App. at 26). Thus, in Justus, the defendant had a viable defense to the burglary charge

because she “was living with [her husband] in the home she was accused of having burglarized.”

274 Va. at 155 (emphasis added).

        Because the statute protects one’s right to peaceful habitation, the fact that a defendant

may have some sort of legal title in the property or license to use it does not establish his right to

occupy it. In Turner, for instance, we upheld the husband’s conviction for burglary when he

broke into his estranged wife’s trailer, despite that the trailer was their joint property. 33

Va. App. at 91. And in Pooler v. Commonwealth, 71 Va. App. 214 (2019), we held that the

defendant committed burglary despite that she had a key to the residence and sometimes spent

the night there at the owner’s invitation. Id. at 222. On the night she broke in, she was not

invited, and “she had no blanket permission to be there simply because [the victim] was there.”

Id. at 224.

        The same is true here. Carr had no legal or proprietary interest in Raquel’s home, which

was titled exclusively in her name. They had been separated for a year, and Raquel had made it

clear to Carr that he was not welcome there. Carr was living with his mother at the time of the

attack. Raquel had changed the locks and installed a security system to protect herself. To gain
                                                  - 11 -
access, Carr first used a ladder to try to break in through a second-floor window, and when he

fell off the ladder, he broke in through the back door.

       In short, the trial court had ample evidence to support its conclusion that Carr had no

right to occupy the home. So we find no basis to set aside his burglary convictions.

     C. The victim’s testimony was not inherently incredible (Assignments of Error 5 & 6).

       “[A] conviction for rape and other sexual offenses may be sustained solely upon the

uncorroborated testimony of the victim.” Poole v. Commonwealth, 73 Va. App. 357, 368 (2021)

(quoting Wilson v. Commonwealth, 46 Va. App. 73, 87 (2005)). Indeed, “[b]ecause sexual

offenses are typically clandestine in nature, seldom involving witnesses to the offense except the

perpetrator and the victim, a requirement of corroboration would result in most sex offenses

going unpunished.” Id. at 369 (alteration in original) (quoting Wilson, 46 Va. App. at 88).

       Carr challenges his object-sexual-penetration and abduction-with-intent-to-defile

convictions, asserting that Raquel was inherently incredible when she testified that he digitally

penetrated her vagina. “[C]onclusions of the fact finder on issues of witness credibility may only

be disturbed on appeal if we find that the witness’[s] testimony was ‘inherently incredible, or so

contrary to human experience as to render it unworthy of belief.’” McCary v. Commonwealth,

36 Va. App. 27, 41 (2001) (quoting Fisher v. Commonwealth, 228 Va. 296, 299-300 (1984)).

       Carr has failed to meet that high standard here. Raquel provided explicit details about the

sexual assault. She had just taken a shower and was wearing only a bathrobe. After breaking

into the house and grabbing her, Carr pinned her down on the bed and repeatedly forced his

fingers into her vagina against her will. She recalled Carr saying as he did it, “Bitch, this is what

you like. Bitch, this is what you want.” Carr’s audio recorder captured him saying something

similar, “What, you want to cheat? Take that! Take that, bitch! Take that!” Raquel reported

her sexual assault to the responding officer. The SANE examiner also testified that Raquel said
                                                 - 12 -
that Carr had forcibly penetrated her vagina with his fingers, as if “he was stabbing” her.

Although finding no physical evidence of trauma on Raquel’s genitals, the SANE examiner

explained that, in most cases of sexual assault, no physical injury is visible. Raquel’s account of

her sexual assault cannot be said to be “so contrary to human experience” that the trial court

should have found her inherently incredible. Id. (quoting Fisher, 228 Va. at 299).

       To the contrary, the trial judge found Raquel very credible—stating, “I believe her 1,000

percent”—while he found Carr’s denials not credible. We see no basis to disturb those

credibility findings here.

   D. The evidence sufficed to prove abduction with intent to defile (Assignment of Error 6).

       Carr also seeks to set aside his abduction-with-intent-to-defile conviction on the ground

that the evidence failed to show an intent to defile that was “contemporaneous” with the

abduction. The Commonwealth notes that Carr cites no legal authority for his contemporaneity

argument and asks that we deem this claim defaulted. See Rule 5A:20(e) (requiring, for “each

assignment of error, the standard of review and the argument—including principles of law and

the authorities”); Coward v. Wellmont Health Sys., 295 Va. 351, 367 (2018) (“As we have often

said, ‘Lack of an adequate argument on brief in support of an assignment of error constitutes a

waiver of that issue.’” (quoting Andrews v. Commonwealth, 280 Va. 231, 252 (2010))).

       Assuming for argument’s sake that the assignment of error is not defaulted, we find it to

be meritless. A defendant commits the crime of abduction if he, “by force, intimidation or

deception, and without legal justification or excuse, seizes, takes, transports, detains or secretes

another person with the intent to deprive such other person of his personal liberty.” Code

§ 18.2-47(A). The crime of abduction with intent to defile under Code § 18.2-48 “incorporates”

those elements and adds the “specific intent” element of abduction “with intent to defile.”

Crawford v. Commonwealth, 281 Va. 84, 102-03 (2011). “In order to prove the greater offense
                                                  - 13 -
of abduction with intent to defile, the evidence must show that [Carr] abducted [Raquel] with the

intent to sexually molest her.” Id. at 103.

       The evidence sufficed to meet that standard. Raquel testified that Carr dragged her

around her home by her hair, “controlled” her, and “made [her] go where he wanted.” He then

threw her on the bed and jammed his fingers into her vagina against her will. She consistently

told police officers and the SANE examiner that he did so without her consent. The elements of

the offense were thus established.

        E. The evidence supported the strangulation conviction (Assignment of Error 7).

       A person commits strangulation when he, “without consent, impedes the blood

circulation or respiration of another person by knowingly, intentionally, and unlawfully applying

pressure to the neck of such person resulting in the wounding or bodily injury of such person.”

Code § 18.2-51.6. In his final assignment of error, Carr argues that he did not knowingly or

intentionally apply pressure to Raquel’s neck.

       But the evidence shows that he did just that. Raquel testified that Carr choked her

multiple times, eventually causing her to lose consciousness. Raquel can be heard on Carr’s

audio recorder begging, “Please let go so I can breathe. Please let go.” The recorder also

documented Carr’s telling his daughter, “I choked her out.” Carr also admitted to choking

Raquel when he confessed to Detective Ireland at the hospital. At trial, Carr said, “I own up to

choking her.” The front-door security camera also shows Carr catching Raquel in the foyer as

she tried to escape, placing his hands around her neck, and choking her as he held her naked

body against the wall.

       Carr does not dispute that Raquel’s injuries from the strangulation were extensive.

Indeed, the SANE examiner testified that Raquel’s strangulation injuries included a raspy voice,

redness on her face and neck, swollen lips, difficulty swallowing, and trouble opening her eyes,
                                                 - 14 -
as well as future cognitive impairment expected to result from the loss of oxygen to Raquel’s

brain. So there was more than enough evidence to support the strangulation conviction.

                                        CONCLUSION

       Because none of Carr’s arguments has merit, we see no basis to set aside any of his

convictions.

                                                                                         Affirmed.




                                               - 15 -